Citation Nr: 1002683	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-06 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

The Veteran's service-connected posttraumatic stress disorder 
(PTSD) is manifested by intrusive thoughts, nightmares, 
difficulty sleeping, difficulty coping with anger, social 
isolation, anxiety, depression, irritability, hypervigilance, 
hyper startle response, panic attacks, moderately impaired 
short-term memory, occasionally impaired attention and 
concentration, poor to appropriate impulse control, passive 
death wishes, transient suicidal and homicidal ideation, and 
occasional illusions/hallucinations.  Objectively, the 
Veteran has been appropriately dressed, fully oriented, 
cooperative, and kept good eye contact.  He has exhibited a 
good to dysphoric mood, flat to appropriate affect, clear and 
coherent speech, logical thinking, low to average 
intelligence, and an understanding judgment and insight.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Veteran's claim concerning the proper disability rating 
to be assigned to his service-connected PTSD arises from his 
disagreement with the initial disability evaluation assigned 
to this condition following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice as to this claim is needed under VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has also obtained multiple VA 
examinations to determine the severity of the Veteran's PTSD.  
38 C.F.R § 3.159(c)(4).  The VA examinations, conducted in 
November 2005 and May 2009, were conducted by physicians that 
had reviewed the Veteran's claims file, examined the Veteran, 
and included rationales for the conclusions reached therein.  
The Board therefore concludes that these examinations are 
adequate for evaluation purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  
 
In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and the 
initial rating decision granting service connection would be 
most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  If later evidence indicates that the degree 
of disability increased or decreased following the assignment 
of the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Historically, the RO's January 2006 rating decision granted 
service connection at a 30 percent disability rating for 
PTSD, effective July 28, 2005.  Pursuant to Diagnostic Code 
9411, PTSD is rated 30 percent when it is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41 to 50 is assigned where there are serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV at 46-47.

A May 2005 VA treatment report noted the Veteran's complaints 
of nightmares, anger, and lack of coping skills.  Mental 
status examination revealed that he was casually dressed and 
very talkative.  He made good eye contact and his speech was 
very clear and coherent.  He was well-oriented to time, 
place, and person, and his memory, attention, and 
concentration were not impaired.  His insight was preserved, 
and impulse control was not impaired at the time of the 
examination.  The report noted that the Veteran appeared to 
enjoy his past history of crime, and he reported that he 
could hear somebody calling his name even recently.  The 
report concluded with diagnoses of psychotic disorder, not 
otherwise specified; PTSD; alcohol dependence; nicotine 
dependence; and personality disorder, combination of 
narcissistic and antisocial type.  The report also noted that 
the Veteran's GAF score was 65.

On a follow-up treatment in August 2005, the Veteran reported 
his mood remained the same.  On a mental status examination, 
his general appearance and speech were normal.  He kept good 
eye contact, and he was cooperative.  He mood was irritated 
and affect guarded.  The report noted an affirmation of his 
paranoia regarding people in general.  He denied phobias, 
obsessions, compulsions, or suicidal or homicidal thinking.  
He reported occasional passive death wishes.  The report 
noted that his insight, judgment, and gross cognitive ability 
were low average.  The report concluded with diagnoses of 
psychotic disorder, not otherwise specified; PTSD; a history 
of depressive disorder, not otherwise specified; alcohol 
dependence; tobacco dependence; and narcissistic personality 
disorder.  The report listed a GAF score of 65.

A November 2005 VA social survey examination was conducted.  
The report noted that the Veteran was appropriately dressed 
and cooperative.  The social worker reported that the Veteran 
had a very turbulent life.  He presented a history of an 
abusive childhood with violent and alcoholic parents.  He 
served time in prison for murder.  He had been angry all his 
life.  He experienced difficulty sleeping and nightmares, 
which he attributed to his Vietnam experience.  With respect 
to marital and familial relationships, he was married once 
but was widowed.  He never remarried and he had no children.  
The Veteran reported that he did not socialize with others 
often, but he maintained contacts with his siblings.  With 
respect to his employment history, the Veteran had worked as 
a welder, and was a commercial printer, but he was unable to 
obtain employment in the field because of his criminal 
record.

In November 2005, the Veteran underwent a VA psychiatric 
examination.  The VA examiner noted that the Veteran's 
service treatment records as well as his VA claims file was 
examined.  The Veteran reported a depressed mood, and 
indicated that he had an anger problem all of his life.  He 
denied a history of hallucinations, except for occasionally 
hearing his name called.  He reported a state of anxiety and 
vigilance.  He had nightmares at times, and thought about his 
Vietnam experience on a daily basis, but denied having 
flashbacks.  He startled abnormally easily.  He reported that 
he started drinking heavily since his time in Vietnam 
although he refrained from drinking for 20 years when he was 
in prison.  He smoked 2 packs of cigarettes daily.  With 
respect to employment history, the Veteran stated that he did 
tree work for his brother at least for the past 20 years, and 
he worked when work was available.  The objective findings 
showed appropriate grooming and hygiene; good orientation to 
time, place, and person; logical and coherent thinking; fair 
eye contact; cooperativeness; depressed mood with underlying 
anger; anxiety; some suicidal thoughts; but no hallucination, 
delusion, psychosis, or organic brain syndrome.  The report 
noted that the Veteran's judgement showed impulsiveness, and 
that attention and concentration seemed somewhat impaired.  
His recent and remote memory were intact, however, he 
significantly lost attention when subtracting backwards by 
sevens.  He was competent to manage his VA benefits and 
handle his affairs.  The examiner opined that the Veteran has 
depression which was related to his military service and had 
been exacerbated by a combination of his longstanding 
personal disorder with narcissistic and antisocial features, 
drinking, and PTSD.  The examiner noted that the Veteran 
showed PTSD symptoms with a conceded stressor; intrusive 
thoughts about the stressor; avoidance of people, activity, 
and places; arousal including hypervigilance; and an 
exaggerated startle response.  The report also noted that the 
Veteran was not disabled from working and was not housebound.  
The report concluded with diagnoses of alcohol dependency as 
the primary illness; PTSD with secondary depression and 
anxiety; psychotic disorder, not otherwise specified by 
history; and personality disorder, not otherwise specified, 
with narcissistic and antisocial characteristics.  The report 
noted a GAF score equaling 55, and added that the GAF score 
would be 65 if only the PTSD disorder were to be considered.

A February 2006 treatment report noted that the Veteran was 
clearly depressed.  The report noted that he had a history 
consistent with an antisocial personality disorder.  The 
Veteran was tearful when he stated he could not obtain 
employment.  He was not suicidal or homicidal.  The report 
noted that the GAF score was 65.

A December 2006 hospitalization record reported that the 
Veteran was brought to the emergency room from jail where he 
was held for driving while intoxicated.  The Veteran reported 
that he smokes 1-1 1/2 packs of cigarettes per day, and he had 
hepatic cirrhosis due to alcohol.  Mental status examination 
on discharge showed that he was well groomed and cooperative.  
He exhibited normal motor skills, speech at a regular rate 
and rhythm, good mood, euthymic affect, logical and 
sequential thinking, no suicidal ideation or death wishes, no 
homicidal ideations or assaultive ideas, and grossly intact 
sensorium.  He was fully-alert and his intelligence was 
estimated at average.  His memory, insight, and judgement 
were borderline.  The discharge report concluded with 
diagnoses of alcohol dependence and withdrawal; delirium 
tremors; cognitive disorder, not otherwise specified; liver 
cirrhosis; hepatic encephalopathy; chronic obstructive 
pulmonary disease; right hand fracture; anemia; and 
neukocystosis.  His GAF score was listed as 55.

In a February 2007 VA treatment report, the Veteran reported 
a history of suicide attempt immediately after he returned 
from Vietnam.  He also reported periods of nightmares, 
depression, mood swings, and difficulty coping with anger.  
On mental examination, he was dressed appropriately with good 
personal hygiene.  He had good activities of daily living, 
and his speech was clear, coherent, and goal-directed.  He 
denied having any suicidal or homicidal thoughts.  He 
appeared to have underlying anger and hostility.  He 
complained of impotence, which he claimed was a result of the 
wounds he suffered during his time in Vietnam.  He also 
complained of a serious headache.  The report noted diagnoses 
of depressive disorder, PTSD, and general anxiety disorder 
with panic attack.  It listed a GAP score of 55.

An April 2007 VA treatment report noted similar findings, but 
listed a GAF score of 70.

In September 2007, the Veteran underwent another VA 
psychiatric examination.  The VA examiner noted that the 
Veteran's claims file was reviewed extensively.  The report 
noted the Veteran's complaints of continued difficulty with 
desire to withdraw, anger, and desire to retaliate for wrongs 
others have committed.  He reported that he had been treated 
for alcoholism, and that he had legal problems due to 
aggressive behaviors and driving while intoxicated.  The 
Veteran reported that he lived with his sister and brother-
in-law, with whom he got along well.  He also maintained 
close relationships with another sister and a close friend.  
He stated that he had thoughts of suicide, but had not 
attempted because of his sister.  On mental status 
examination, he was clean, neatly groomed, and appropriately 
dressed.  He exhibited unremarkable psychomotor activity, 
unremarkable and spontaneous speech, friendly and cooperative 
attitude toward the examiner, appropriate affect, dysphoric 
mood, intact orientation to time, place and person, and 
unremarkable thought process.  The examiner noted that the 
Veteran was able to attend to the conversation but could not 
complete tasks requiring him to concentrate.  He was able to 
recall names and dates from memory, but could not complete 
serial sevens beyond 93 nor was he able spell the word world 
backwards.  He showed suicidal ideation, homicidal ideation, 
ideas of reference, depersonalization, and persistent 
delusions and hallucinations.  He understood that he had a 
problem and outcome of behaviors.  He reported sleep 
impairment, panic attacks, some obsessive behaviors, poor 
impulse control, and episodes of assaultive behavior.  His 
remote memory was normal, but recent memory was moderately 
impaired.  For example, he could not recall three common 
words spoken to him after 15 minutes.  The report noted that 
the Veteran had chronic and severe PTSD symptoms on a daily 
basis based on his psychometric data.  The report concluded 
with diagnoses of PTSD; psychotic disorder, not otherwise 
specified; alcohol dependence; nicotine dependence; 
narcissistic personality disorder by history; alcoholic 
cirrhosis of the liver; hypertension; and dermatitis.  It 
listed a GAF score of 44.  In discussing his GAF score, the 
VA examiner indicated that although the Veteran was able to 
get along with close family members, he avoided other social 
contact.  He was on probation for repeated driving while 
intoxicated and had major issues with assaultive behavior 
toward authority figures.  He constantly had intrusive 
memories, thoughts of harming self and others, although he 
reported that he did not follow through with such thoughts 
due to the impact of loved ones or legal consequences.

On a follow-up treatment in October 2007, the Veteran 
reported chronic depression, recurrent suicidal thoughts, and 
sleep problems with nightmares.  Mental status examination 
revealed that he was appropriately dressed with good personal 
hygiene and grooming, and that he had good activities of 
daily living.  His speech was clear, coherent, and goal-
oriented.  He denied of any plans to hurting self or others.

In a January 2009 treatment report, the Veteran reported 
nightmares, flashbacks, avoidance behaviors, avoiding crowds, 
no friends, hyper-startle response, hyper-vigilance, constant 
irritability, and trouble sleeping with terminal insomnia and 
sleep latency.  He felt hopeless and helpless, and he had 
anhedonia.  On mental status examination, he exhibited full 
orientation, adequate appearance and behavior, normal speech, 
logical and coherent language, irritable mood and affect, and 
adequate judgement.  He reported hallucination or illusions 
where he saw people both white and Asian.  Diagnoses of PTSD 
and depression disorder, not otherwise specified, were made 
and the GAF score equaled 57.

In May 2009, an updated VA psychiatric examination was 
conducted.  The VA examiner noted that the Veteran's claims 
file and medical records were reviewed.  The examiner noted 
continuing signs and symptoms of PTSD.  The Veteran continued 
to report having intrusive thoughts, as well as nightmares 
about events he experienced while serving in Vietnam.  He was 
easily startled and tended to avoid crowds.  He also 
complained of continued sleep disturbance.  In addition to 
these problems, the Veteran reported a history of being 
abused as a child, stating that both of his parents were 
alcoholics and physically abusive.  He also reported a 
history of alcohol dependence, but stated that he maintained 
sobriety for the last 3 years since he received a diagnosis 
of cirrhosis of the liver.  The Veteran reported that his 
employment consisted of working as a press operator for 8 
years, as a robotic welder for 7 years, and as a common 
laborer for 20 years.  His last employment was doing ground 
work for his brother's tree service business.  He had stopped 
working for this brother because of health issues, and was 
not able to obtain gainful employment since then.  He 
reported that he only socialized with his family members.  
Mental status examination revealed that he was dressed 
appropriately, his eye contact was fair, his facial 
expression was flat, his speech was generally clear and 
discernible, and his organization of thought appeared to be 
intact and coherent.  He was cooperative and agreeable, was 
fully oriented, and had no difficulty with the immediate 
recall task but on the delayed recall task could not recall 
any of the 3 words that he had been asked to remember.  He 
was unable to complete serial 7's but spelled the word world 
backwards correctly.  No abnormal mental trends involving 
delusions or hallucinations were shown.  He denied present 
thoughts of homicide or suicide.  The report noted a 
diagnostic impression of PTSD; alcohol dependence; depressive 
disorder, not otherwise specified; personality disorder, not 
otherwise specified, with history of narcissistic and 
antisocial traits; hypertension; history of syncope; 
cirrhosis of the liver; wounded in combat; childhood abuse; 
history of incarceration; and waiting for a liver transplant.  
It noted a GAF score of 52.  The examiner opined that the 
Veteran's drinking might have been a way to deal with 
anxiety, anger, and his experiences related to PTSD, but it 
was impossible to separate out PTSD symptoms from the alcohol 
dependence symptoms.

After reviewing the evidence of record since the initial 
grant of service connection effective July 28, 2005, the 
Board concludes that the Veteran's PTSD is most appropriately 
rated as 50 percent disabling, and no more.  While there may 
have been day-to-day fluctuations in the manifestations of 
the Veteran's service-connected PTSD, the evidence shows no 
distinct periods of time since service connection became 
effective, during which the Veteran's PTSD has varied to such 
an extent that a rating greater or less than 50 percent would 
be warranted.  

In making this determination, the Board finds that the 
severity of the Veteran's PTSD symptoms goes beyond the 
symptoms required for a 30 percent disability rating.  
Moreover, the Board finds that the medical evidence of record 
does not support an initial evaluation in excess of 50 
percent.

The Veteran's recorded GAF scores since the initial grant of 
service connection have ranged from 44 to 70, with a majority 
of GAF ratings being in the 50s.  As noted above, a GAF score 
of 51-60 indicates moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).  Although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  
Accordingly, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2008); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Since the initial grant of service connection, the Veteran 
has reported symptoms of intrusive thoughts, nightmares, 
difficulty sleeping, anger, irritability, social isolation, 
anxiety, depression, hypervigilance, hyper startle response, 
panic attacks, flat affect, moderately impaired recent 
memory, occasionally impaired attention and concentration, 
poor to good impulse control, passive death wishes, transient 
suicidal and homicidal ideation, and occasional 
illusions/hallucinations.  In considering this disability as 
a whole, the Board concludes that the Veteran's PTSD is most 
analogous to the symptoms warranting a 50 percent rating for 
PTSD. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  
Accordingly, an initial disability rating of 50 percent is 
warranted for service-connected PTSD.

The evidence does not reflect that the Veteran's PTSD has 
been manifested by symptoms of such severity to warrant a 
higher disability rating in excess of 50 percent, at any time 
since the initial grant of service connection on July 28, 
2005.  Objectively, the Veteran has generally been 
appropriately dressed, fully oriented, cooperative, and kept 
good eye contact.  He has exhibited a good to dysphoric mood, 
flat to appropriate affect, clear and coherent speech, 
logical thinking, low to average intelligence, and an 
understanding judgment and insight.  The evidence does not 
show this condition to be manifested by symptoms such as 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
spatial disorientation, and neglect of personal appearance 
and hygiene.  While, the September 2007 examination report 
noted episodes of assaultive behavior, poor impulse control, 
and some suicidal ideation, the record shows that the Veteran 
generally had an understanding insight and judgment, and that 
his suicidal and homicidal ideation was passive and 
transient, and not shown to result in occupational or social 
impairment.  Moreover, these symptoms were taken into 
consideration by the Board in increasing his disability 
rating to the currently assigned 50 percent.

As for his occupational impairment, the Veteran reported that 
his employment consisted of working as a printer for 8 years, 
as a welder for 7 years, and as a common laborer for 20 
years.  He also reported that he did tree work for his 
brother for at least 20 years.  Although he complained of 
difficulty obtaining gainful employment because of his 
criminal record, he indicated that he worked whenever work 
was available until he retired because of health-related 
issues.  Further, the November 2005 VA examination report 
noted that the Veteran was not disabled from working.  Thus, 
his currently assigned 50 percent disability rating accounts 
for any impact that his PTSD symptoms might have on his 
ability to gain employment.

As for his social impairment, the record reflects that the 
Veteran maintains close relationships with his family 
members, but avoids other social contacts.  He avoids crowds 
and wishes to withdraw.  While he clearly exhibits some 
social impairment, this is contemplated in the currently 
assigned 50 percent disability rating, which accounts for 
difficulty in establishing and maintaining effective work and 
social relationships.  The next highest rating, a 70 percent 
rating, refers to an inability to establish and maintain 
effective relationships.  The evidence of record does not 
reflect this level of social impairment.  As noted above, the 
Veteran was able to get along well with his close family and 
at least one friend.  The record reflects that he had been 
living with his sister and her husband, and helped them with 
tasks of daily living.  The record also indicates that he 
also helped another sister with her emotional problems.  
Additionally, the record reflects that while it was difficult 
for him to obtain employment, he was able to maintain various 
employments whenever available.

Accordingly, a 50 percent disability rating, and no more, is 
warranted since the initial grant of service connection on 
July 28, 2005.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The evidence shows no distinct periods of time since service 
connection became effective July 28, 2005, during which 
manifestations of the Veteran's PTSD varied to such an extent 
that a rating greater or less than 50 percent would be 
warranted.  Thus, staged ratings are not in order, and a 50 
percent rating for PTSD is warranted since the effective date 
of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the 
Schedule reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render his 50 
percent rating inadequate.  The Veteran's PTSD is evaluated 
as a mental disorder pursuant to 38 C.F.R. § 4.130, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology 
exhibited by the Veteran's PTSD.  When comparing the 
disability picture of the Veteran's PTSD with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by a 
50 percent disability rating for his service-connected PTSD.  
This includes consideration of symptoms such as flattened 
affect, disturbances of motivation and mood and difficult 
establishing and maintaining effective work and social 
relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  A rating in excess thereof is provided for certain 
manifestations of the service-connected PTSD but the medical 
evidence of record did not demonstrate that such 
manifestations were present in this case.  The evidence does 
not show this condition to be manifested by symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; and neglect of personal appearance and 
hygiene.  Id.  The criteria for a 50 percent disability 
rating more than reasonably describes the Veteran's 
disability level and symptomatology and, therefore, the 
currently assigned schedular evaluation is adequate and no 
referral is required.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating in excess of 50 percent for PTSD, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Fenderson, 12 Vet. App. at 119.


ORDER

An initial evaluation of 50 percent, and no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


